--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of December
21, 2011, by and between Fifth Season International Inc., a Delaware corporation
(hereinafter referred to as “Company”) and Glen Shear (hereinafter referred to
as the “Executive”).

BACKGROUND

The Board of Directors of the Company desires to appoint Glen Shear as the Chief
Financial Officer of the Company, and the Executive desires to be so appointed
for such position and to perform the duties required of such position in
accordance with the terms and conditions of this Agreement and applicable
Delaware Corporation law.

AGREEMENT

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
Company and the Executive hereby agree as follows:

1. DUTIES. The Executive will perform such duties and services for the Company
as may be designated from time to time by the Board of Directors of the Company
(the “Board”) or the Chief Executive Officer of the Company. The Executive
agrees to serve the Company faithfully and to the best of his ability under the
direction of the Board and the Chief Executive Officer of the Company and to
carry out the functions typically performed by a Chief Financial Officer,
including but not limited to responsibility for (i) all financial management and
accounting for the Company, (ii) compliance with local GAAP principles (and in a
form that can be converted into US GAAP) and all applicable regulatory
authorities, and (iii) supervising the Company’s compliance with its SEC
reporting obligations, its internal controls and other corporate governance
obligations, the Sarbanes-Oxley Act and other applicable securities laws.

2. TERM. The term of this Agreement (the “Term”) shall commence as of November
2, 2011 (the “Effective Date”) and shall continue until the Executive’s removal
or resignation from all executive positions with the Company.

3. COMPENSATION. The Executive is and shall be compensated by the Company for
all services provided to the Company in accordance with the terms of the
following:

a. No Salary. The Executive agrees that he shall not be entitled to receive a
salary during the term of this Agreement unless pursuant to an amendment hereto
signed by the Executive and the Company. So long as the Executive remains a
non-salaried employee, the Executive shall not receive any of the social
insurance benefit required by the government.

b. Restricted Stock. As compensation for his services to the Company hereunder,
the Executive shall receive Twenty Thousand (“20,000”) restricted shares of the
Company’s common stock, effective as of the Effective Date.

c. Other Compensation. The Executive shall also be eligible to receive such
other compensation, and to participate in such other Company executive benefit
plans, as is determined by the Company’s Board of Directors.

--------------------------------------------------------------------------------

4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Executive for reasonable and necessary business
related expenses incurred in good faith in the performance of the Executive’s
duties for the Company. Such payments shall be made by the Company upon
submission by the Executive of a signed statement itemizing the expenses
incurred. Such statement shall be accompanied by sufficient documentation to
support the expenditures.

5. CONFIDENTIALITY. The Company and the Executive each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Executive shall necessarily be developing and obtaining access to certain
confidential information concerning the Company and its affairs, including, but
not limited to business methods, marketing and sales plans and strategies,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). The Executive covenants not to,
either directly or indirectly, in any manner, utilize or disclose to any person,
firm, corporation, association or other entity any Confidential Information
during the Term and for a period of 60 months thereafter.

6. NON-COMPETITION. During the Term and for a period of thirty-six (36) months
following the end of the Term (the "Restricted Period"), the Executive shall
not, directly or indirectly, unless otherwise approved by the Company’s Board of
Directors (including in any such approval the affirmative vote or consent of a
majority of the Company’s independent directors):

a. in any manner whatsoever engage in any capacity in any business competitive
with the Company's current lines of business (which comprise the design,
development, marketing, sale, production and distribution of women’s apparel) or
any business currently proposed to be engaged in by the Company, any of its
subsidiaries (including the Company) or by any Company-controlled affiliates,
with business currently proposed to be engaged in determined by reference to
those future business developments described in the Dynasty Energy Resources,
Inc. offering disclosure materials to investors in its private placement
consummated concurrently with the reverse merger transaction between the Company
and Dynasty Energy Resources, Inc. (collectively, the "Company's Business") for
the Executive’s own personal benefit or for the benefit of any person or entity
other than the Company or any subsidiary or Company-controlled affiliate; or

b. have any interest as owner, sole proprietor, shareholder, partner, lender,
director, officer, manager, employee, consultant, agent or otherwise in any
business competitive with the Company's Business; provided, however, that: (i)
the Executive may hold, directly or indirectly, solely as an investment, and
with now role in operations or management, not more than five percent (5%) of
the outstanding securities of any person or entity notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company's
Business; and (ii) family relatives of the Executive may own, control and manage
the business of the company without such activities being attributed to the
Executive, provided the Executive is at all time in compliance with the terms
and conditions of the Non-Competition Agreement between it and the Company.

2

--------------------------------------------------------------------------------

In addition, during the Restricted Period, the Executive shall not publicize,
market or otherwise associate himself and/or his name, or any derivative of his
name, whether in Chinese or English, in connection with the development or
marketing of any any trademarks, designs or any other property for use in the
Company's Business on behalf of any person or entity other than the Company, its
subsidiaries and Company-controlled affiliates.

7. NON-SOLICITATION OF EMPLOYEES. During the Term and during the Restricted
Period, the Executive shall not, directly or indirectly, solicit the employment
of, or offer employment to, any individual who is or was at any time within the
12 months preceding such solicitation or such offer an employee or full-time
consultant to the Company or to any subsidiary or Company-controlled affiliate,
provided, however, that general advertising to hire employees not directed to
any specific individual shall not be deemed solicitation of employment for
purposes of the foregoing.

8. ENFORCEMENT OF RESTRICTIVE COVENANTS; SPECIFIC PERFORMANCE. It is expressly
understood by and between the Company and the Executive that the covenants
contained in Sections 5, 6 and 7 are an essential element of this Agreement and
that but for the agreement by the Executive to comply with these covenants and
thereby not to diminish the value of the organization and goodwill of the
Company or any Company-controlled affiliate or subsidiary of the Company,
including relations with their employees, clients, customers and accounts, the
Company would not enter into this Agreement or permit the Company or any other
subsidiary to enter into compensatory arrangements with the Executive. If, at
any time, the provisions of Sections 5, 6 or 7 shall be determined to be invalid
or unenforceable by reason of being vague or unreasonable as to area, duration
or scope of activity, such Section shall be considered severable and shall
become and shall be immediately amended solely with respect to such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter and
the Executive hereby agrees that such Section as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein. Except as provided in Sections 5, 6 or 7, nothing in this Agreement
shall prevent or restrict the Executive from engaging in any business or
industry in any capacity. Without intending to limit the remedies available to
the Company or its affiliates or subsidiaries, the Executive hereby agrees that
damages at law would be an insufficient remedy to the Company or its affiliates
or subsidiaries in the event that the Executive violates any of the provisions
of Section 5, 6 or 7, and that, in addition to money damages, the Company or its
affiliates or subsidiaries may apply for and, upon the requisite showing, obtain
injunctive relief in any court of competent jurisdiction to restrain the breach
or threatened breach of or otherwise to specifically enforce any of the
covenants contained in Section 5, 6 or 7.

9. ENFORCEMENT OF OBLIGATIONS TO, AND RIGHTS OF, OPERATING COMPANY AND OTHER
SUBSIDIARIES. The Executive acknowledges and agrees that the Executive’s duties
and obligations to, and the rights of, the Company’s subsidiaries, including the
Company, under the Executive’s employment agreement with the Company or with the
Operating Company, are of material importance to the Company, and that the
Company has a significant and continuing interest in the enforcement of those
obligations and duties and assertion of the Operating Company’s rights under
those agreements. Therefore the Executive agrees that the Company shall be
entitled to enforce those rights on behalf of the Company as if the Company were
a direct party to those agreements, and the Executive waives any right to object
to the Company’s standing to appear in any proceeding, whether in the People’s
Republic of China or elsewhere, in lieu of, or in addition to, the Company.

3

--------------------------------------------------------------------------------

10. ARBITRATION. Except as provided in Section 8, and except to the extent not
permitted by applicable local law for all enforcement proceedings on behalf of
any subsidiary pursuant to Section 9, all controversies, claims or disputes
arising out of or relating to this Agreement shall be settled by binding
arbitration under the applicable rules of Arbitration in Delaware, as the sole
and exclusive remedy of either party, and judgment upon such award rendered by
the arbitrators(s) may be entered in any court of competent jurisdiction. The
costs of arbitration shall be borne by the unsuccessful party or otherwise as
determined by the arbitrators in their discretion.

11. TERMINATION. With or without cause, the Company and the Executive may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Executive the compensation and expenses
due up to the date of the termination. If the Executive voluntarily resigns
prior to December 31st of any year, the Company shall be entitled to receive,
upon written request by the Company, a prorated refund of the portion of the
Base Parent Holding Company Cash Compensation that relates to the period after
the termination date. Such written request must be submitted within ninety (90)
days of the termination date. Nothing contained herein or omitted herefrom shall
prevent the shareholder(s) of the Company from removing the Executive as a
director with immediate effect at any time for any reason.

13. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Executive, to the full extent allowed by the law of the State of Delaware and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Executive’s official capacity and as to action in another
capacity while holding such office.

14. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

15. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

16. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Delaware without reference to that state’s conflicts of laws principles.

4

--------------------------------------------------------------------------------

17. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Executive under this Agreement are
personal and therefore the Executive may not assign any right or duty under this
Agreement without the prior written consent of the Company.

18. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the within Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

19. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

20. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

21. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Signature Page Follows]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Executive Employment
Agreement to be duly executed and signed as of the day and year first above
written.

FIFTH SEASON INTERNATIONAL INC.

BY: /s/ Shaoping Lu                                                    
        Name: Shaoping Lu
        Title: Chief Executive Officer

/s/ Glen Shear                                                                
Glen Shear

--------------------------------------------------------------------------------